                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

JAMES MELVIN (24205),                           )
                                                )
                        Plaintiff,              )
                                                )
                v.                              )       Case No. 17-cv-5943
                                                )
SHERIFF DONALD E. KRAMER, et al.,               )       Judge Sharon Johnson Coleman
                                                )
                        Defendants.             )

                            MEMORANDUM OPINION & ORDER

        Plaintiff James Melvin, through counsel, filed a three-count second amended complaint

under 42 U.S.C. § 1983 against Sheriff Donald E. Kramer, Director James C. Lewis, Wexford Health

Sources, Inc., and Aramark Correctional Services, LLC. Count I alleges deliberate indifference to

hazardous confinement conditions, Count II asserts a claim under Monell v. Dep’t of Soc. Servs. of City

of New York, 436 U.S. 658 (1978), and Count III alleges deliberate indifference to serious medical

needs. Currently before the Court is Kramer’s motion to dismiss Counts I and III pursuant to

Federal Rule of Civil Procedure 12(b)(6). For the reasons stated below, the motion is granted.

Background

        The following facts are taken from the Second Amended Complaint and accepted as true for

the purpose of deciding this motion. From February through May 2017, Melvin was a pretrial

detainee housed at the Kane County Adult Justice Center (the “KCAJC”). In February 2017, the

dietary dishwashing machine at the KCAJC was broken, and as a result, Melvin was served food on

dishes that were unsanitary and unclean. On February 28, he experienced severe stomach pains and

bowel issues, and a nurse gave him Motrin or Tylenol. He was also told that he was on a list to see a

doctor. Melvin continued to complain about his stomach issues for more than a week. During this

time some nurses gave him pain pills, but other nurses refused, even after Melvin advised that he
had not yet seen a doctor and was still in pain. On March 10, he saw a doctor who did not

physically examine him, failed to provide a diagnosis, and prescribed Pepcid. Melvin took the

Pepcid but still felt pain, and told the nurses that he needed something for the pain. Some nurses

gave him pain pills, but others refused to do so without a prescription. Melvin again asked to see a

doctor. Without seeing a doctor, his medications were doubled, Motrin was added, and a urine test

ordered. For weeks, Melvin continued to have stomach problems and asked to see doctors. On

April 13, a doctor saw him for a routine physical examination but not for his stomach pain. Melvin

filed timely grievances regarding the unsanitary conditions of the dish machine and his medical

issues, but his grievances were denied.

Legal Standard

        A motion to dismiss under Rule 12(b)(6) for failure to state a claim tests the sufficiency of

the complaint, not its merits. See Camasta v. Jos. A. Bank Clothiers, Inc., 761 F.3d 732, 736 (7th Cir.

2014). When considering a motion to dismiss, the Court accepts all well-pleaded factual allegations

as true and draws all reasonable inferences in favor of the plaintiff. Erickson v. Pardus, 551 U.S. 89,

94, 127 S.Ct. 2197, 167 L.Ed.2d 1081 (2007) (per curiam); Trujillo v. Rockledge Furniture LLC, 926 F.3d

395, 397 (7th Cir. 2019). To survive a motion to dismiss, plaintiff must “state a claim for relief that

is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 570, 127 S.Ct. 1955, 167

L.Ed.2d 929 (2007). A complaint is facially plausible when plaintiff alleges “factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009).

Discussion

        Kramer argues that Counts I and III should be dismissed against him in his individual

capacity. He specifically contends that Melvin has not alleged facts that he had any personal

involvement in the alleged unconstitutional conditions of confinement or the alleged constitutionally


                                                    2
inadequate medical care received at the KCAJC. In accordance with Local Rule 78.3, the Court will

decide this motion without the benefit of Melvin’s response. L.R. 78.3 (“Failure to file a supporting

or answering memorandum shall not be deemed to be a waiver of the motion or a withdrawal of

opposition thereto, but the court on its own motion or that of a party may strike the motion or grant

the same without further hearing.”)

        Individual liability under section 1983 “requires personal involvement in the alleged

constitutional deprivation.” Colbert v. City of Chicago, 851 F.3d 649, 657 (7th Cir. 2017), cert. denied sub

nom. Colbert v. City of Chicago, 138 S. Ct. 657, 199 L. Ed. 2d 532 (2018) (citation omitted); see also Rasho

v. Elyea, 856 F.3d 469, 478 (7th Cir. 2017) (“[I]n order to hold an individual defendant liable under

[section] 1983 for a violation of an inmate’s constitutional rights, the inmate must show that the

defendant was personally responsible for that violation.”). Additionally, to state a claim for

deliberate indifference, a plaintiff must allege facts sufficient to establish that each defendant “acted

purposefully, knowingly, or perhaps even recklessly” and that defendant’s “conduct was objectively

unreasonable.” McCann v. Ogle Cty., 909 F.3d 881, 886 (7th Cir. 2018).

        Melvin alleges generally that “[d]espite having knowledge of the hazardous conditions that

threatened [his] health and safety, Defendants disregarded the risks and took no action to address

his numerous complaints and outcries during the relevant time period”; that they “condoned,

approved, facilitated, and turned a blind eye to the unconstitutional conduct committed”; and that

they “failed to diagnose and treat [his] medical conditions” and “ignored [his] complaints.” (Dkt. 34

at 7, 9.) However, Melvin includes no allegations concerning Kramer in the factual background

section of his second amended complaint. He also fails to assert any plausible facts that Kramer

acted purposefully, knowingly, or recklessly, or that his conduct was objectively unreasonable.

There is no respondeat superior liability under section 1983, and supervisory liability does not attach

automatically based on Kramer’s role as sheriff. See Kinslow v. Pullara, 538 F.3d 687, 692 (7th Cir.


                                                      3
2008) (respondeat superior does not apply to section 1983 claims); see also Matthews v. City of E. St. Louis,

675 F.3d 703, 708 (7th Cir. 2012) (in order for a supervisor to be liable, they must be “personally

responsible for the deprivation of the constitutional right”; to show personal involvement, the

supervisor must “know about the conduct and facilitate it, approve it, condone it, or turn a blind eye

for fear of what they might see”). Although the well-pleaded facts in his second amended complaint

are accepted as true, legal conclusions and conclusory allegations merely reciting the elements of his

claims are not entitled to this benefit. Alarm Detection Sys., Inc. v. Vill. of Schaumburg, 930 F.3d 812,

821 (7th Cir. 2019). Counts I and III are dismissed as to Kramer in his individual capacity.

Conclusion

        Based on the foregoing, the Court grants Kramer’s Rule 12(b)(6) motion to dismiss [38] and

dismisses Counts I and III against him with prejudice. Pursuant to Federal Rule of Civil Procedure

25(d), Ron Hain is substituted for Kramer as Kane County Sheriff in his official capacity as to Count

II of the second amended complaint.

IT IS SO ORDERED.

Date: 10/28/2019

                                                  Entered: _____________________________
                                                           SHARON JOHNSON COLEMAN
                                                           United States District Judge




                                                      4
